Upon petition of respondent, and good cause appearing therefor, it is hereby ordered that the petition for rehearing in the above-entitled cause be, and the same is hereby granted; the time for such rehearing is hereby set for Saturday the 15th day of May 1943 at the hour of 10 o'clock a.m. The rehearing will be confined to the question of the jurisdiction of this court to hear and determine the appeal from the judgment entered in said cause, and in the event it is found that this court was without such jurisdiction, then, in such an event, whether the order of this court should have been limited to ordering a new trial.
                              ON REHEARING
July 12, 1943.                       130 P.2d 1022. *Page 7